UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6121



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

ANTHONY STEVEN AUSTIN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, Sr.,
District Judge. (CR-93-131, CA-95-177-2)


Submitted:   May 16, 1996                   Decided:   June 5, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Anthony Steven Austin, Appellant Pro Se. Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from a district court order adopting a mag-

istrate judge's recommendation and dismissing his 28 U.S.C. § 2255

(1988) motion. We deny a certificate of appealability and dismiss

the appeal.

     Appellant raised four claims in his habeas motion, that his
counsel was ineffective for (1) failing to investigate defenses;

(2) failing to move for suppression of evidence; (3) failing to

file a motion for discovery; and (4) coercing Appellant to plead

guilty. The first and fourth allegations directly contradict Appel-
lant's sworn statements in court during the criminal prosecution.

Those sworn statements conclusively foreclose these two claims

because the record contains no compelling circumstances that would

dictate a contrary result. Via v. Superintendent, Powhatan Correc-
tional Ctr., 643 F.2d 167, 171 (4th Cir. 1981). The second and

third allegations state non-jurisdictional claims antecedent to the

guilty plea. They were waived by the guilty plea. Tollett v.
Henderson, 411 U.S. 258 (1973).
     Therefore, we dismiss the appeal. We deny Appellant's motion

for appointment of counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED



                                    2